Citation Nr: 0433718	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  96-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected chronic lumbosacral strain with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to May 
1970, and again from September 1970 to June 1973.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.  Jurisdiction over this appeal was subsequently 
transferred to the RO in Muskogee, Oklahoma.  

The Board denied this claim in a September 1997 decision.  
The veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
the United States Court of Veterans Appeals).  In an April 
1998 Order, based upon an April 1998 Joint Motion to Remand 
the Decision of the Board of Veterans' Appeals and to Stay 
Further Proceedings (Joint Motion), the Court vacated the 
Board's decision and remanded the claim for readjudication, 
for development consistent with matters raised in the Joint 
Motion.  

In September 1998, December 2001, and July 2003, the Board 
remanded this matter for additional action, as required by 
the Court's Order.  Regrettably, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

The Board further notes that in recent filings of record, to 
include in June 2003 and November 2004 statements, the 
veteran's attorney appears to raise a claim of entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU), 
as well as entitlement to extraschedular evaluation, in light 
of the veteran's service-connected low back disability.  The 
Board observes that, effective January 27, 1999, the RO 
awarded the veteran TDIU.  At any rate, the Board now refers 
these matters back to the RO for any additional necessary 
action.




REMAND

In November 2004, the veteran's attorney submitted new 
evidence to the Board, in the form of private medical 
evaluation reports from S.R.F., M.D., dated in August and 
September of 2004.  The veteran's attorney, however, did not 
supply a written waiver of the veteran's right to have the RO 
first consider this evidence in support of his claim.  
Accordingly, the Board must now return this matter to the RO 
for such review, prior to any readjudication on appeal.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Further, the Board notes that, other than the aforementioned 
records, Dr. F.'s entire record of treatment of the veteran's 
spine is not contained in the claims file.  Moreover, Dr. F., 
in his August 2004 report, refers to the veteran's 
involvement in a July 2004 motor vehicle accident that 
resulted in injury to his spine; any record of treatment 
related to this accident should also be obtained for VA's 
review.  Additionally, in his September 2004 report, Dr. F. 
refers to the results of a magnetic resonance imaging (MRI) 
test performed upon the veteran's spine on September 16, 
2004, at Hillcrest Medical Center.  The actual MRI report, 
however, is not of record.  All of these treatment records, 
if available, should be secured in support of the veteran's 
claim.

The veteran currently has pertinent VA outpatient treatment 
reports of record in the claims file, as dated into January 
2004.  Any more recent VA treatment records should also be 
obtained for review.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA records are constructively considered to be a part 
of the record, and should be obtained for review of VA claims 
for benefits).

Also in November 2004, the veteran's attorney reported that 
as of October 8, 2004, the veteran was declared unemployable 
by the state Social Security Administration (SSA) as of 
January 1999.  (The record reflects that the veteran now 
resides in Oklahoma.)  These records must also be obtained 
for review by VA.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by an administrative law judge, and give 
that evidence the appropriate consideration and weight).


In light of the above additional medical history and 
evidence, the Board also finds that the veteran should be 
afforded new VA orthopedic and neurological examination for 
his service-connected low back disability (after any 
additionally available and outstanding evidence is associated 
with the claims file).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED to the RO (via the AMC) for the following 
action:

1.  The RO should contact the veteran and 
his attorney and obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
problems since approximately January 
2004, to include treatment at VA 
facilities.  After securing the necessary 
release(s) for all private medical 
records, the RO should obtain these 
records.

a.  The RO should specifically ask 
the veteran and his attorney to 
provide the appropriate contact 
information and releases for all 
providers who treated him in 
relation to a July 2004 motor 
vehicle accident.  

b.  The RO should ask the veteran 
and his attorney to sign a release 
for VA to obtain the veteran's 
entire record of treatment with 
S.R.F., M.D.

c.  The RO should further ask the 
veteran to provide the contact 
information, as well as a release, 
to obtain the September 16, 2004, 
MRI report, as completed by 
Hillcrest Medical Center.

2.  The RO should contact the Oklahoma 
state office of the SSA, or any other 
pertinent SSA office, in order to obtain 
records pertinent to the veteran's award 
of disability benefits on October 8, 
2004, based upon a determination that he 
was unemployable effective as of January 
1999.  The RO should request a copy of 
all disability determination records, as 
well as the medical records relied upon 
for all such determinations (and 
especially any such records pertaining to 
low back disability).

3.  After the RO completes all of the 
above development to the extent possible, 
then the RO should schedule the veteran 
for new VA orthopedic and neurological 
examinations, in order to ascertain the 
current level of severity of his service-
connected chronic lumbosacral strain with 
degenerative joint disease.  The RO must 
forward the claims file to the 
examiner(s) for review in conjunction 
with the examination(s).  All necessary 
testing should be accomplished for this 
evaluation, to include recordation of 
complete ranges of motion.  

In the written report(s), the examiner(s) 
is/are first requested to acknowledge 
review of the record.  The examiner(s) 
should also identify all symptomatology 
specifically related to the veteran's 
service-connected lumbosacral strain with 
degenerative joint disease, and should 
comment upon the impact of the July 2004 
motor vehicle accident, if any, upon this 
disability.  If, after examination and 
review of the veteran's records, the 
examiner(s) is/are unable to dissociate 
the veteran's service-connected low back 
symptomatology from any symptomatology 
attributable to the July 2004 motor 
vehicle accident, then this should also 
be noted in the written report.  The 
examiner(s) should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report(s).

4.  When the RO completes the development 
requested above, it should again review 
the claims on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
it should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


